Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gustavsson (US 4673404).
Regarding claim 1, Gustavsson discloses a vial adaptor including a body portion (3, figure 5) including a vial connection port (portion adjacent the vial, see annotated figure below), a syringe connecting port (4, figure 5), an access pathway (area inside needle beneath seal 5, figure 5) between the vial port and syringe port, and a regulation passageway (see annotated figure below), an expandable/contractible chamber (chamber enclosed by hood 6 and expandable housing 18, figure 5, col 2, lines 45-60) impermeable to gas and/or liquid, the regulation passageway being between the vial connection port and chamber (col 2, lines 45-60, since the bellows expand and contract, it follows naturally that gas is unable to pass through the bellows) and an expandable housing casing the chamber (18, figure 5).

    PNG
    media_image1.png
    255
    350
    media_image1.png
    Greyscale

	Regarding claim 2, Gustavsson discloses the chamber is configured for imparting expansion to the housing (col 2, lines 45-60).
	Regarding claim 3-4, Gustavsson further discloses the housing has a contracted state and an expanded state, the housing being less voluminous in the contracted state than in the expanded state, the housing casing the chamber both in the contracted state and expanded state (figure 5, col 2, lines 45-60, bellows contact and expand to a contracted state and expanded state).
	Regarding claim 5, Gustavsson further discloses the chamber comprises at least a flexible/elastic portion. 
Regarding claim 6, Gustavsson further discloses the housing comprises two portions configured for sliding one with respect to the other when the housing expands (portion 6 which is a hood and 18 which is a bellows naturally slides against the hood when expanding, figure 5). 
Regarding claim 7, Gustavsson further discloses the vial connection port defines a vial connection axis (the axis going down the adaptor from the syringe port to vial port, figure 5) and the housing surrounds the axis (figure 5).
Regarding claim 8, Gustavsson further discloses the chamber surrounds at least a section of the body portion (figure 5).
Regarding claim 9, Gustavsson further illustrates the housing defines a toroid inside shape (the shape of the chamber when the chamber is expanded has the shape of a toroid.

Regarding claims 11 and 12, Gustavsson further discloses the vial conection port defines a vial connection axis (the axis going down the adaptor from the syringe port to vial port, figure 5) the adaptor being configured for the housing to expand/contract in a direction parallel to the axis, and in an orientation toward the vial (expansion is downward which would be parallel to axis, figure 5).
Regarding claim 13, the limitations in the claim are interpreted as a product-by-process claim. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) "The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an nonobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 799, 803, 218 USPQ 289, 292-33 (Fed. Cir. 1983). In this case, the product is assembled with all the portions of the body portions being fitted on one another, the chamber is assembled to the vial adaptor and the housing having a cover (6) and a bowl (18). The claimed product appears to the same or similar to that of the prior art.

Regarding claim 15, Gustavsson further discloses the coupling portion comprises a sleeve portion (needle forms the sleeve) which forms the passage (13), the vial port being arranged at one end of the sleeve and the syringe port being arranged at the other end of the sleeve portion (figure 5).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAI H WENG whose telephone number is (571)272-5852.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 272-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 


KAI H. WENG
Examiner
Art Unit 3761


/KAI H WENG/Examiner, Art Unit 3781